Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/082022 has been entered.
Response to Arguments
Applicant’s arguments, filed 09/08/2022, with respect to the rejection(s) of claim(s) 1 and 8-17 under 35 U.S.C. 103 over Fukaya (US 20040034384) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fukaya (US 20040034384) in view of Keiichi et al. (JP 2009112361).
Regarding new claim 18, Applicant argues that Fukaya fails to disclose wherein the flexible portion is formed by one material over an entire area.  Examiner respectfully disagrees and points out that the limitation does not read as the flexible portion consisting of only one material and that the limitation fails to define the size of the area being claimed. Para. 0108 of Fukaya discloses that the proximal section 209 is constituted by a metal material 210 on the inner side and by resin material on the outer side. Para. 0109 of Fukaya discloses that the distal section 207 is formed from resin. Therefore, the flexible portion (207, 209) is formed by one material (resin) over an entire area i.e. the entire area of the proximal section and the entire outer area of the distal section is formed from resin.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukaya (US 20040034384) in view of Keiichi et al. (JP 2009112361) [hereinafter Keiichi, attached English Translation of said document].
Regarding claim 1, Fukaya discloses a balloon catheter (Fig. 1; para. 0063-64) comprising:
a balloon/shaft assembly that includes a catheter shaft (3) (Fig. 1) extending from a proximal end to a distal end and a balloon (1) (Fig. 1) connected to the catheter shaft (para. 0063-64), the balloon having an inflatable region configured to inflate outward in a radial direction around the catheter shaft (Fig. 2); and
a linear member (shown in Fig. 1) straddling the inflatable region of the balloon 1 and being mounted on the balloon/shaft assembly at a distal end position via. connecting section 8 located further toward a distal end side than the inflatable region and at a proximal end position via connecting section 10 located further toward a proximal end side than the inflatable region (Fig. 1; para. 0064), wherein the linear member includes:
a hard portion (4,6) (Fig. 2) that includes at least an outer portion disposed on an opposite side to an inner portion facing the inflatable region (Figs. 1 and 3), of a portion disposed along an outer peripheral surface of the inflatable region in an inflated state (Figs. 1-3), and 
a flexible portion (7,9) (Fig. 1) that is a portion other than the hard portion (Fig. 1), the flexible portion being extendable and having a hardness lower than the hard portion (para. 0071-73), wherein the flexible portion extends between the distal end position and the proximal end position (Fig. 1),
wherein a cross-sectional shape of the hard portion (4, 6) is a triangle shape having an upper base as one side (see Fig. 4), 
wherein the hard portion (4,6) protrudes to the outside from the outer portion of a portion of the flexible portion that is disposed along the outer peripheral surface of the inflatable region in the inflated state (note: a portion of the flexible portion is interpreted as the cutaways 16 provided underneath the blade 4,6 that provides flexibility to the blade; para. 0071),
wherein a first direction extending to the outside along a distal end portion is inclined toward the proximal end side, the distal end portion being an end portion of the hard portion on the distal end side (see annotated Fig. 7a below),
and wherein a second direction extending to the outside along a proximal end portion is inclined toward the distal end side, the proximal end portion being an end portion of the hard portion on the proximal end side (see annotated Fig. 7a below).


    PNG
    media_image1.png
    336
    513
    media_image1.png
    Greyscale

Annotated Fig. 7a of Fukaya
Fukaya. further discloses an angle of the first direction with respect to an extending direction of the catheter shaft is equal to an angle of the second direction with respect to the extending direction of the catheter shaft. 
However, Fukaya does not expressly disclose wherein the angle of the first direction is smaller than the angle of the second direction. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Fukaya to have the angle of the first direction be smaller than the angle in the second direction since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Fukaya would not operate differently with the claimed diameter and since hard portion of Fukaya is intended to fracture plaque once the balloon expands, the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that the angle is ”preferably" within the claimed ranges (specification pp. [0051]) and it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The embodiment of Fig. 1 fails to disclose wherein, a thickness of a portion of the flexible portion, which is located further toward the distal end side than the hard portion, is narrower than a thickness of a portion of the flexible portion located further toward the proximal end side than the hard portion.
The embodiment of Fig. 23 of Fukaya discloses a flexible portion (207, 209)  wherein, a thickness of a portion of the flexible portion [interpreted as the thickness of a portion of the support section 207 of the flexible portion], which is located further toward the distal end side than the hard portion, is narrower than a thickness of a portion of the flexible portion [interpreted as the thickness of a portion of the support section 209 of the flexible portion], located further toward the proximal end side than the hard portion  [note: the thickness of the metal portion (210) within the support section (209) ranges from 0.03 mm to 0.40 mm; wherein the thickness of support section (207) is 0.45 mm, the thickness of support section (209) is 0.50 mm in the horizontal axial direction with a metal portion (210) having a thickness of 0.40 mm with section (209).]) for the purpose of providing sufficient strength against twisting in the cutting blade structure 204, and being able to reduce the outer diameter of the catheter as far as possible, thereby providing a lower profile (para. 0108, 0110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the flexible portion in the embodiment of Fig. 1 of Fukaya to include the narrower distal portion and the thicker proximal portion of the flexible portion, as taught by the embodiment of Fig. 23 of Fukaya in order to provide sufficient strength against twisting in the cutting blade structure, and being able to reduce the outer diameter of the catheter as far as possible, thereby providing a lower profile (para. 0108, 0110).
	However, Fukaya fails to disclose wherein a cross-sectional shape of the flexible portion is a trapezoid shape having a lower base and an upper base, the lower base being longer than the upper base, and the lower base facing the balloon.
	Keiichi in the same field of endeavor teaches a balloon catheter comprising a linear member 31 analogous to the linear member of Fukaya (Figs. 3-4, para. 0013, 0063-0064) having a flexible portion (Fig. 8b, d-e) and a blade portion (Fig. 8c), wherein a cross-sectional shape of the blade portion is a triangle shape having an upper base as one side (Fig. 8c, para. 0129), wherein a cross-sectional shape of the flexible portion is a trapezoid shape having a lower base and an upper base, the lower base being longer than the upper base, and the lower base facing the balloon (Figs. 3-4, 8a-e, para. 0129).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to substitute the rectangular cross-sectional shape of the flexible portion of the linear member in Fukaya for the trapezoidal cross-sectional shape of Keiichi since such a substitution would have involved a mere change in the form or shape of a component from one known shape for another, both described as suitable for the flexible portion of a linear member holding a blade portion.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, wherein the results are predictable to provide stability and support to the blade during inflation of the balloon. In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 8, Modified Fukaya discloses wherein at least a part of the flexible portion of the linear member is bonded to the balloon (para. 0029 and 0064).
Regarding claim 9, Modified Fukaya discloses wherein the linear member is disposed along an outer peripheral surface of the balloon in the inflated state (Fig. 1).
Regarding claim 10, Modified Fukaya discloses wherein two radiopaque markers (x-ray shielding rings (5) (Fig. 1) are respectively provided in two positions separated from each other in an extending direction of the catheter shaft (Fig. 1; para. 0064), of the two radiopaque markers, a position of a marker provided on the distal end side corresponds to a position of a boundary of the inflatable region on the distal end side, in the extending direction of the catheter shaft, and of the two radiopaque markers, a position of a marker provided on the proximal end side corresponds to a position of a boundary of the inflatable region on the proximal end side, in the extending direction of the catheter shaft (Fig. 1; para. 0064, 0066 of Fukaya).
Regarding claim 11, Modified Fukaya discloses wherein the balloon (1) includes a proximal end side leg portion bonded [fixed] to the catheter shaft (3) at a position further toward the distal end side than the proximal end position (Fig. 1; para. 0064 of Fukaya), and an end portion on the proximal end side of the linear member i.e. connecting section (10) is bonded [fixed] to the balloon/shaft assembly at the proximal end position (para. 0064 of Fukaya).
Regarding claim 12, Modified Fukaya discloses wherein the balloon includes a proximal end side leg portion bonded [fixed] to the catheter shaft (3) at a position further toward the distal end side than the proximal end position (Fig. 1; para. 0064 of Fukaya), and an end portion on the proximal end side of the linear member i.e. connecting section (10) is bonded to an outer peripheral surface of the proximal end side leg portion (Fig. 1; para. 0064 of Fukaya).
Regarding claim 13, Modified Fukaya discloses wherein the linear member is formed of a synthetic resin (para. 0072 of Fukaya).
Regarding claim 14, Modified Fukaya discloses wherein the linear member includes end portions (8,10) in an extending direction, at least one of the end portions i.e. support section (10) being connected to the catheter shaft (203) (Fig. 1; para. 0064 of Fukaya).
Regarding claim 15, Modified Fukaya discloses wherein the thickness of the portion of the flexible portion located further toward the distal end side than the hard portion i.e. support section (207) is constant (Fig. 25; para. 0119 of Fukaya).
Regarding claim 16, Modified Fukaya discloses wherein the distal end portion and the proximal end portion [of the hard portion (4,6)] are arranged outside, in the radial direction, of the flexible portion (Fig. 2 and annotated Fig. 7a of Fukaya above).
Regarding claim 17, Modified Fukaya discloses wherein the distal end portion is located further toward the proximal end side than a distal end position, and the proximal end portion is located further toward the distal end side than a proximal end position (see annotated Fig. 7a of Fukaya above which illustrates that the distal and proximal end portions include an inclined surface which places each end portion either further toward a distal end position or a proximal end position).
Regarding claim 18, Modified Fukaya discloses wherein the flexible portion is formed by one material over an entire area (para. 0108 discloses that the proximal section 209 is constituted by a metal material 210 on the inner side and by resin material on the outer side.; para. 0109 discloses that the distal section 207 is formed from resin. Therefore, the flexible portion (207, 209) is formed by one material (resin) over an entire area i.e. the entire area of the proximal section and the entire outer area of the distal section is formed from resin).
Claims 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukaya (US 20040034384) in view of Keiichi et al. (JP 2009112361) [hereinafter Keiichi] , as applied to claim 1 above, and in further view of Aggerholm et al. (US 20120191111).
Regarding claim 2, Modified Fukaya discloses all of the limitations set forth above in claim 1, including a hard portion (4,6) (Fig. 2) that includes at least an outer portion disposed on an opposite side to an inner portion facing the inflatable region (Figs. 1 and 3), of a portion disposed along an outer peripheral surface of the inflatable region in an inflated state (Figs. 1-3). However, Modified Fukaya fails to disclose wherein a slit is formed extending toward the inside in the radial direction from an end portion on the outside of the hard portion.
Aggerholm in the same field of endeavor teaches a scoring balloon (12) comprising at least one linear member (scoring members  (30, 130, 230)) which extends linearly along the outer surface of the balloon (Fig. 1), wherein a slit (gap (32, 132, 232)) (Figs. 1-3)  is formed extending toward the inside in the radial direction from an end portion on the outside of the linear member (Figs. 1-3; para. 0038) for the purpose of optimizing the flexibility of the blade on the balloon, thereby enhancing the strength of the balloon against tearing (para. 0037, 0043, and 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the hard portion in Modified Fukaya to include the slit of Aggerholm in order to optimize the flexibility of the blade on the balloon, thereby enhancing the strength of the balloon against tearing (para. 0037, 0043, and 0044).
Regarding claim 6, Modified Fukaya discloses wherein the slit is a notch where a part of the linear member is cut out (Figs. 1-3; para. 0038 of Aggerholm).
Regarding claim 7, Modified Fukaya discloses wherein the slit is an incision having two surfaces that face each other and are in contact with each other (Figs. 1-3; para. 0038 of Aggerholm).	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hardert (US 20080200944) in the same field of endeavor discloses a balloon catheter (Fig. 11) comprising and a flexible portion (1030, 1021) (Fig 1) that is a portion other than the hard wherein the flexible portion extends between the distal end position and the proximal end position (Fig. 11; para. 0054), wherein a thickness of a portion of the flexible portion (1021), which is located further toward the distal end side, is narrower than a thickness of a portion of the flexible portion (1030) located further toward the proximal end side (para. 0054).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771     

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771